M. J. Kelly, J.
(concurring in part, dissenting in part). There are many allegations of error on all sides in this protracted family squabble. The trial chancellor called for an advisory jury and the advisory jury found, as does the majority, that the children were to share equally in the trailer park in accordance with representations made by the deceased. It is my view of the record however, that the representations alluded to were ambiguous and that the overwhelming weight of the evidence is to the effect that while the deceased intended that all her children would share in the fruits of the family enterprise, it was definitely not her intention that they share equally. She was at the *210very least an autocrat, and at worst a conspiratorial, manipulating dictator.
At the conclusion of all the proofs, after argument and after the receipt of the advice of the jury, the trial court filed a 17 page opinion detailing his findings of fact. In the interests of economy and brevity, I will cite but a few of those findings:
"The record indicates that the individual contributions varied from $20,000 to over $50,000.
"All the children contributed money and physical labor to the development of the trailer park, some of the children making more substantial contributions than others.”
Theodore Doncea was the only child who did not marry. He stayed with his mother in her home until her death and spent "considerably more time on the trailer park than did the other children of the family”. His contribution of money was minimal but he did not have an outside job and spent most of his efforts on the trailer park. During the development period the other children married and became less intimately associated with their mother.
I do not agree that the trial judge erred in failing to give appropriate recognition to his own factual findings. There was no agreement here. At one time the deceased indicated that she was going to give four-fifths of this property to Theodore and one-fifth to Sadie. She did in fact give or attempt to give 40% of the stock in the corporation to Theodore and 10% to Sadie. She executed a deed early on, conveying the mobile home park to herself and Theodore, jointly, with right of survivor-ship. She executed a will leaving 80% of the stock in the corporation formed to run the trailer park to Theodore and 20% to Sadie. Now, whatever else *211can be said of the expectations of equal participation to which the children testified, the evidence of an "agreement” between them and the mother is controverted by her conduct and the documentary evidence submitted below.
It seems to me that the trial judge had every reason to boil down the controverted and sometimes contrived testimony of the participants toward an equitable solution. It is my judgment that on this record he did so.
There were nine children and one chose to drop out disclaiming any interest in the outcome. Had the nine children each received an equal share, all save Theodore would receive about what they received by the trial judge’s equation. The trial judge apparently reasoned that it would be more equitable to give Theodore the unclaimed share than to allow the division opted for by the majority.
I would not have reached any different result than did the trial court and therefore vote to affirm.